DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 6-8, 12, 13, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson (GB 2,122,256, newly cited). 
As best depicted in Figure 2, Persson is directed to a noise absorber comprising a body of sound absorbing material or porous material and an outer protective covering defined by spaced apart strips or unperforated sheet materials 6.  It is evident from Figure 2 that (a) an uncovered portion 7 exists between spaced apart strips, (b) said uncovered portions is about 1/3 of the length of the noise absorber (Page 1, Lines 64+), and (c) said strips extend from one edge of the noise absorber to another edge of the noise absorber (edges are in a direction that is perpendicular to dimension L).  In such an instance, however, Persson fails to specifically teach the use of plastic materials for said strips.
It is noted that spaced apart strips 6 are described as being “substantially unperforated sheet materials” (Page 1, Lines 50+).  Additionally, Persson states that strips are “preferably sheet metal”.  However, it is well taken that a reference is not limited to a preferred embodiment- a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  
Lastly, regarding claim 2, the claim is directed to a noise absorber, as opposed to a wheel provided with a cavity noise absorber.  It is emphasized that the preamble of claim 2 includes the language “tire cavity noise absorber” and thus, the claim is directed to the noise absorber individually, not a wheel fitted with a noise absorber (noise absorbers detailed in previously drafted claims 1 and 14 were different and thus, a change in dependency of claim 2 resulted in the current rejection).   
Regarding claim 3, the language “about” 2/3 is seen to satisfy the claimed language of “about 50%”.
With respect to claims 6 and 23, as detailed above, strips 6 extend between respective edges (edges are defined in a direction that is perpendicular to dimension L).
As to claim 7, a single spacing between first and second strips is “constant”.
Regarding claim 8, the language “cover material” fails to further define the structure of the claimed absorber. 
As to claim 12, when the region between respective strips is unclad, a slight step would be present and such is seen to define a “substantially convex” surface (as viewed from a center of the noise absorber).  

Regarding claim 24, the claims are directed to the intended use of the noise absorber and such fails to further define the structure of the claimed absorber.
Allowable Subject Matter
Claims 14-18 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 2, 2021